Citation Nr: 1546981	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  96-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C. § 1151, for additional disability as a result of a December 11, 1981 left leg biopsy at a VA medical facility.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from November 1962 to May 1963, and from October 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 1995 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a claim for compensation benefits, under 38 U.S.C.A. § 1151, for residuals of a left leg biopsy.   The Veteran subsequently perfected an appeal as to this issue.  

In March 1998, the Board determined that, due to a change in the regulatory criteria between the time of the prior denial of the section 1151 benefits and those in effect at the time of the current claim, de novo review of the claim was appropriate.  Therefore, the Board recharacterized the claim as an original claim (as reflected on the title page) and remanded the matter to the RO for adjudication on a de novo basis.

In February 1996, March 2000 and March 2006,the Veteran testified during a hearing before RO personnel; a transcript of these hearings are of record.

In July 2007, January 2010, January 2014 and January 2015, the Board, inter alia, remanded the Veteran's claim for section 1151 benefits, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development and adjudication.  After accomplishing further action, the AMC issued a June 2015 supplemental statement of the case (SSOC), reflecting the continued denial of the Veteran's claim.  The AMC then returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a  paperless, electronic claims processing system. In addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals VA treatment records dated through March 2014; such records were considered in the June 2015 SSOC.  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Competent, probative medical evidence indicates that the Veteran does not have additional disability as a result of a December 11, 1981 left leg biopsy at a VA medical facility.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A.     § 1151, for additional disability as a result of a December 11, 1981 left leg biopsy at a VA medical facility, are not met.  38 U.S.C.A. §§ 1151 (West 1991) (as in effect prior to October 1997); 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015), 3.358 (as in effect for claims filed prior to October 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R.          § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that although section 1151 claims are not service connection claims, disability benefits under that section are awarded as if service connected.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC)  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, while a September 2007 letter, sent after the May 1995 rating decision, advised the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA and notice pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Board finds that, despite such deficient notice, no prejudice results to the Veteran in proceeding with a decision on his claim at this time. 

After issuance of the September 2007 letter, and opportunity for the Veteran to respond, in August 2009, the RO issued a SSOC which reflects readjudication of the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.  Hence, the Veteran is not shown to be prejudiced by the timing of the September 2007 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect). 

Specifically as regards notice of the information and evidence needed to substantiate a claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Board notes that the May 1995 rating decision informed him that the record did not indicate that he had incurred disability as a result of the December 11, 1981 muscle biopsy or that an existing disability was aggravated as a result of the muscle biopsy.  Moreover, as explained in more detail belong, during the March 2000 hearing, the presiding DRO explained that the statutory requirements under 38 U.S.C.A. § 1151 had been revised and that the question being decided in his case was whether he had additional disability resulting from his December 11, 1981 muscle biopsy.  Moreover, various documents in the record by the Veteran indicates that he had actual knowledge of the information and evidence necessary to support his claim that the December 11, 1981 left leg biopsy resulted in additional disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31  (2007). 

Significantly, there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records (requested by the Board in its July 2007, January 2010, January 2014 and January 2015 remands), and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   In July 2015, the Veteran submitted a General Release for Medical Provider Information to VA (VA Form 21-4142a) indicating that he had received treatment at VA, Grossmont Hospital and Alvarado Hospital from 1995 to 2015.  The Board notes that the Veteran's updated VA treatment records as well as treatment records from Grossmont Hospital, Alvarado Hospital are contained in the record.  ).  Also of record and considered in connection with the appeal are the transcripts multiple hearings, along with various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As regards the several hearings conducted, the Veteran has been afforded multiple opportunities to orally set forth his contentions:  before RO personnel in February 1996, March 2000 and May 2000; and before the undersigned Veterans Law Judge in March 2006.  In Bryant v. Shinseki, the United Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). In this appeal, the Board finds that, consistent with Bryant, there has been substantial compliance with the requirements of section 3.103. and that the hearings were legally sufficient. 

Here, during the February 1996, March 2000 and May 2000 DRO hearings, the presiding DROs enumerated the issues on appeal, which then was the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 for lower extremity disabilities resulting from a December 11, 1981 left leg biopsy.  Also, information was solicited regarding the circumstances of the Veteran's December 1981 hospitalization and treatment as well as his contentions that the December 11, 1981 left leg biopsy resulted in additional disability in his left lower extremity.

Most recently, during the March 2006 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which then included a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for lower extremity disabilities resulting from a December 11, 1981 left leg biopsy.  Also, information was solicited regarding the circumstances of the Veteran's December 1981 hospitalization and treatment as well as his contentions that the December 11, 1981 left leg biopsy resulted in additional disability in his left lower extremity.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to Board's subsequent remands; hence, any omission in this regard was not prejudicial to the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Compensation Under the Provisions of 38 U.S.C.A. § 1151

The Veteran contends that he incurred additional disability, namely, a lower extremity condition, following a December 11, 1981 VA left leg biopsy.  Specifically, he alleges that his lower extremity weakness, nerve damage and paralysis are the result of his left leg biopsy.  He asserted that the December 11, 1981 muscle biopsy resulted in instability, pain and wasting way in the left leg in a February 1996 DRO hearing.  During a March 2000 DRO hearing, the Veteran testified that the December 11, 1981 left leg biopsy had been performed inaccurately and asserted that it should have been performed further up his leg.  In a May 2000 DRO hearing, the Veteran testified that he experienced left leg paralysis as a result of his December 11, 1981 left leg biopsy.  He reiterated these contentions during a March 2006 Board hearing.

The Board notes that the statutory criteria applicable to claims for benefits under the provisions of 38 U.S.C.A. § 1151 have undergone significant revision during the pendency of this appeal.  With regard to claims filed before October 1, 1997, the governing statutory language is contained at 38 U.S.C.A. § 1151 (West 1991), which provides that, if a veteran suffers an injury or an aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. § 3.358(a); 38 C.F.R. § 3.800(a). 

The implementing regulation provides that, in determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury on which the claim is based will be compared with the physical condition subsequent thereto.  With regard to medical or surgical treatment, the Veteran's physical condition prior to the disease or injury is the condition that the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuation or natural progress of the disease or injury for which the Veteran was hospitalized or treated.  See 38 C.F.R.  § 3.358(b)(1), (2). 

Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran or, in appropriate cases, the Veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the medical or surgical treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would in fact be administered.  See 38 C.F.R. § 3.358(c)(3).  If  the evidence establishes that the proximate cause of additional disability or death was the Veteran's willful misconduct or failure to follow instructions, the additional disability or death will not be compensable except in the case of a veteran who was incompetent.  See 38 C.F.R. § 3.358(c)(4). 

For claims filed prior to October 1, 1997, the appellant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S.Ct. 552  (1994). But see 38 U.S.C.A. § 1151 (West 2002) (a showing of negligence or fault is necessary for recovery for claims filed on or after October 1, 1997). 

In this case, the claim on appeal was filed before October 1997, and therefore must be adjudicated pursuant to the earlier version of 38 U.S.C.A. § 1151.  Thus, neither evidence of an unforeseen event nor evidence of VA negligence is required in order for this claim to be granted. 

Considering the pertinent evidence in light of the governing legal authority, the Board must conclude that entitlement to compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability due to surgical treatment at a VA medical facility is not established.

VA treatment records indicate that the Veteran was admitted on December 1, 1981 with a diagnosis of mononeuritis multiplex, etiology unclear and that his elevated liver function tests raised the possibilities of polyarteritis nodosum, Guillain-Barre and polyneuritis.  A December 2, 1981 nerve conduction study found that all nerves were abnormal and that there was a more severe degree of involvement on the left sciatic nerve but that an old sciatic lesion or S1 root superimposed could not be distinguished.  A December 3, 1981 VA treatment note indicated that the Veteran presented with a profound right foot drop.  The report of a December 4, 1981 VA nerve conduction study indicates that a left sural nerve response was not obtainable, that the findings represented a focal lesion in the left sural nerve below the level of stimulation or an old lesion and that a sciatic nerve lesion was most likely responsible.  A left sural nerve biopsy conducted on December 11, 1981 was found to be normal.  

Turning to the question of whether the Veteran's left lower extremity disabilities result from the December 1981 left leg biopsy, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70  (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93  (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).   The Board will consider each of these opinions below. 

A December 2011 VA muscle and peripheral nerves Disability Benefits Questionnaire (DBQ) report reflects a diagnosis of left lumbosacral radiculopathy versus left lower extremity peripheral neuropathy.  The examiner noted that the Veteran never had any muscle injury, that a muscle biopsy of the left lower leg was performed in 1981 and that he was unable to see a scar from the biopsy site.  The examiner also noted that the Veteran did not appear to be exerting full volitional effort in testing of muscle strength in the left lower extremity and that the pattern of sensory impairment in that limb suggested a degree of non-organic overlay.  The examiner opined that it was more likely than not that the Veteran's left lower extremity disability was a continuation or the natural progress of the disease or injury for which the biopsy was performed and that such disability was not a consequence of the December 1981 left leg biopsy.  However, this opinion did not include a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In a September 2012 VA addendum opinion, the December 2011 VA examiner noted that the neurologic status and functional limitations/disabilities regarding the left lower extremity were as previously described and that they are neither related to nor a necessary consequence of the December 1981 left leg biopsies.  The proximate cause of these disabilities was not the Veteran's willful misconduct or failure to follow instructions in the examiner's opinion.  The examiner noted that he had reviewed the Veteran's claims file, to include an electromyography (EMG) examination, a December 1981 left gastrocnemius biopsy and a December 1981 sural nerve biopsy.  However, this opinion did not include a rationale.  See Nieves-Rodriguez, supra; see also Stefl, supra.   

A November 2014 VA examiner noted that the Veteran had undergone a sural nerve and gastrocnemius muscle biopsy to rule out a diagnosis of polyarteritis nodosa on December 14, 1981 at the University Hospital, University of California Medical Center, San Diego.  The operative report for this procedure was noted to be consistent with sural nerve and gastrocnemius muscle biopsies.  The examiner further noted that the clinical evidence supported a progressive neuromuscular process involving the left lower extremity that was reasonably consistent with the described 1981 pathological inflammatory and atrophic changes seen on muscle biopsy.  The examiner opined that it was less likely than not that the Veteran's "claimed 1151" was related to, caused or aggravated by the 1981 diagnostic procedure of sural nerve and gastrocnemius muscle biopsies because the surgical intervention was used as a diagnostic tool thus not a procedure of treatment and no postoperative complications occurred.  The Board notes, however, that the left sural nerve biopsy at issue in this case occurred on December 11, 1981 at the VA Medical Center in San Diego. This opinion therefore appears to be based on an inaccurate factual premise-namely, the date of the biopsy at issue and the provider who performed the biopsy.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Therefore, this opinion is being afforded little, if any, probative weight.

In a June 2015 report following claims file review, a VA physician noted that the Veteran had undergone comprehensive testing to determine the etiology and diagnostic cause for left lower extremity weakness and left drop foot in December 1981.  Following a review of the Veteran's claims file, the physician opined that it was as least as likely as not that the Veteran's claimed lower extremity condition pre-existed the 1981 admission and that it was at least as likely as not that the Veteran's left foot drop was related to an L4-5, S1 nerve condition.  She further opined that it was less likely than not that the 1981 comprehensive work-up, to include a lumbar puncture and nerve conduction testing, was related to, caused and/or aggravated the left lower extremity condition because there was a prominent degree of muscle weakness and nerve damage prior to testing as well as a clear fluid capture without red blood count (RBC) and/or contaminate material from the second tap without medically-based, clinical evidence to support clinical changes secondary to additional nerve compression and/or damage.  

The physician thus concluded that it was less likely than not that the Veteran's claim for 1151 compensation for additional disability due to a December 11, 1981 left leg biopsy is warranted, as the VA admission in question did not result in additional disability.  The physician noted that the Veteran had a complicated past medical history to include alcohol and drug abuse, a history of antecedent viral infections and/or occupational exposures, to include metals, diphtheria with possible neuro-inflammary diagnoses related to polyarthritis nodosum and Guillain-Barre contributing to mononeuritis and/or polyneuritis conditions affecting the left lower extremity.  Finally, the physician indicated that her medical conclusions were based on review of the VBMS file, the medical evidence and VA treatment records from the clinical file and the current medical literature.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

As the June 2015 VA examiner provided a detailed opinion, based on review of the claims file and the Veteran's clinical records, the Board finds that the opinion provided is probative of the matter of whether the Veteran suffered additional disability as a result of December 11, 1981 left leg biopsy.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (holding that it is the responsibility of the Board to assess the credibility and weight to be given evidence); Guerrieri v. Brown, 4 Vet. App. 467, 470-471  (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  Thus, the only competent, persuasive opinion to address the 38 U.S.C.A. § 1151 claim weighs against the claim.  Moreover, although the Board has not accorded significant probative weight to the other medical opinions of record which lack stated rationale, it is noteworthy that these opinions likewise found no medical relationship between additional left leg disability and the December 11, 1981 left leg biopsy. 

Notably, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical opinion that, in fact, supports this claim. 

Furthermore, to whatever extent the Veteran and/or his representative attempt(s) to establish the Veteran's entitlement to compensation under U.S.C.A. § 1151 on the basis of lay assertions, alone, such attempt must fail. 

The Board acknowledges that lay assertions may serve to support a claim for service connection with respect to the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation (see, e.g., Jandreau v. Nicholson, 492 F.3d. 1372  (2007)), and that lay persons may be competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011)).  However, in this case, the specific matters of whether the Veteran has additional disability resulting from the December 11, 1981 left leg biopsy, and, if so, whether such disability is the natural progress of the disease or injury for which the biopsy was performed, fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, note 4 (lay persons are not competent to diagnose cancer).   As neither the Veteran nor is representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the complex medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127  (1998).  Hence, lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a December 11, 1981 left leg biopsy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for compensation, pursuant to 38 U.S.C. § 1151, for additional disability due to a December 11, 1981 left leg biopsy at a VA medical facility, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


